IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00358-CV

                    IN THE INTEREST OF D.F.C., A CHILD



                            From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. D13-22170-CV


                           MEMORANDUM OPINION


       Appellant’s first issue asserts that the trial court judge was disqualified from

hearing the case. See TEX. CONST. ART. V, § 11; TEX. R. CIVIL P. 18. The trial court judge

had been the prosecutor that represented the Department of Family and Protective

Services in a much earlier Department proceeding involving the same child who is the

subject of this proceeding. This prior representation was not called to the attention of the

trial court and, particularly in light of the time since the prior representation, there is

nothing in the record to indicate that the trial court had an independent recollection of

that prior representation. The Department recognizes the merits of Appellant’s issue and
concedes that the trial court judge is constitutionally disqualified from being the trial

court judge deciding this case.

        The Department asks that we sustain Appellant’s first issue, hold that the trial

court judge erred by failing to sua sponte disqualify himself, and reverse the trial court’s

judgment. We agree that is the proper disposition of the issue in this appeal.

        Accordingly, the trial court’s judgment is reversed and the case is remanded for

further proceedings.1



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed April 16, 2015
[CV06]




1In light of the Department’s concession, and to expedite the disposition of this appeal, we use Rule 2 of
the Texas Rules of Appellate Procedure and suspend the normal 21 days’ notice required for submission.
TEX. R. APP. P. 2; 39.8. Additionally, pursuant to Rule 18.6 of the Texas Rules of Appellate Procedure, the
mandate will issue with the Court’s judgment. TEX. R. APP. P. 18.6.

In the Interest of D.F.C.                                                                           Page 2